1

2

3

4

5

6

7

8
                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                                )
     RAMON ORDONEZ,                               )    Case No. CV 18-10515-JFW (JEM)
12                                                )
                                Petitioner,       )
13                                                )    ORDER ACCEPTING FINDINGS AND
                  v.                              )    RECOMMENDATIONS OF UNITED
14                                                )    STATES MAGISTRATE JUDGE
     DAVID BAUGHMAN,                              )
15                                                )
                                Respondent.       )
16                                                )
17         Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
18   records on file, and the Report and Recommendation of the United States Magistrate
19   Judge. No Objections to the Report and Recommendation have been filed within the time
20   allowed for Objections. The Court accepts the findings and recommendations of the
21   Magistrate Judge.
22         IT IS HEREBY ORDERED:
23         (1)    Respondent’s Motion to Vacate is GRANTED.
24         (2)    Pursuant to Ninth Circuit Rule 22-3(a), the Court hereby REFERS the Petition
25   to the United States Court of Appeals for the Ninth Circuit for consideration as an application
26   for leave to file second-or-successive habeas corpus claims.
27

28
1             “Petitioner is advised that this referral alone does not constitute compliance with
2    Circuit Rule 22-3 and 28 U.S.C. § 2255(h). Petitioner must still file a motion for leave to
3    proceed in the Court of Appeals and make the requisite showing” to convince the Ninth
4    Circuit to grant him leave to file this second-or-successive habeas petition.” Henderson v.
5    Madden, No. LA CV 16-02003-VBF (AGR), 2016 WL 4009873, at *3 n.1, *5-6 (C.D. Cal.
6    June 3, 2016) (collecting cases in which Ninth Circuit district courts issued this advisement
7    to pro se habeas petitioners). Petitioner is directed to consult this statute and Ninth Circuit
8    Rule 22-3 for further information.
9             (3) The Clerk shall send copies of the Petition and this Order to the United States
10   Court of Appeals for the Ninth Circuit. The Clerk also shall mail Petitioner a copy of Ninth
11   Circuit Rule 22-3 and Ninth Circuit Court of Appeals Form 12, entitled “Application for Leave
12   to File Second or Successive Petition Under 28 U.S.C. § 2254 or Motion Under 28 U.S.C. §
13   2255.”
14            (4) The Petition for a Writ of Habeas Corpus is DISMISSED without prejudice to its
15   refiling after Petitioner obtains permission to do so from the Ninth Circuit.
16            IT IS SO ORDERED.
17

18   DATED: May 30, 2019
                                                                 JOHN F. WALTER
19                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28                                                    2
